Case 8:20-cv-00783-MSS-SPF Document 12 Filed 08/24/20 Page 1 of 2 PageID 65




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  BETHANY ANDERSON, individually, and
  on behalf of all others similarly situated,

                 Plaintiff,

  v.                                                 Case No. 8:20-cv-783-MSS-SPF

  MYERS THE HOME BUYERS OF
  TAMPA, LLC,

                 Defendant.



            PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Bethany Anderson hereby gives notice of the dismissal of this action without

prejudice, with each party to bear its own attorneys’ fees and costs.

Dated: August 24, 2020                        /s/ Avi R. Kaufman
                                              Avi R. Kaufman (Florida Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Stefan Coleman (Florida Bar no. 30188)
                                              Law Offices of Stefan Coleman, P.A.
                                              law@stefancoleman.com
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, FL 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              Attorneys for Plaintiff and the putative Class




                                                 1
Case 8:20-cv-00783-MSS-SPF Document 12 Filed 08/24/20 Page 2 of 2 PageID 66




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, and it is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                   /s/ Avi R. Kaufman




                                               2
